                       Case 1:20-cv-01185-DNH-DJS Document 31 Filed 08/04/21 Page 1 of 1




PATTISON                                                                   PATTISON SAMPSON GINSBERG & GRIFFIN, PLLC
                                                                           22 FIRST STREET P.O. BOX 208 TROY, NY 12181-0208
SAMPSON                                                                    TELEPHONE 518 266 1000 FACSIMILE 518 274 6034
                                                                                                         WWW.PSGGLAW.COM
                                                                                                    SERVICE BY FAX NOT ACCEPTED

F. Redmond Griffin
Mickki L. Harrington    August 4, 2021
Michael E. Ginsberg
Thomas E. Lavery
Rhiannon I. Spencer     Magistrate Daniel J. Stewart (via ECF)
      ____
                        US District Court
Edward H. Pattison      Northern District of New York
(1896-1986)
Stephen H. Sampson
                        445 Broadway
(1911-1982)             Albany, New York 12207
Ned Pattison
(1932-1990)
William M. Connors      Re: Doe v. Rensselaer Polytechnic Institute
(1912-1998)
Lambert L. Ginsberg
                            Case No. 1:20-cv-01185
(1928-2017)
                        Dear Judge Stewart:

                               Our firm represents the Defendant in the above captioned-matter, and I write jointly
                         with Attorney Nociolo to request an extension to the current scheduling Order. When we
                         previously requested an extension in April, we inadvertently failed to include a request
                         for an extension to the mediation deadline as well and apologize for such oversight.

                              The parties are currently exchanging paper discovery and plan to schedule
                         depositions shortly. Currently, the discovery deadline is August 30, 2021 and the motion
                         deadline is September 30, 2021 however, in order to complete the redaction necessary
                         and to schedule depositions, the parties request to extend the discovery deadline to
                         October 4, 2021, the mediation deadline to October 18, 2021 and the motion deadline to
                         November 15, 2021.

                              Thank you for your consideration on this matter.

                         Respectfully submitted,



                         Rhiannon I. Spencer, Esq.
                         Direct Dial: (518) 266-1001
                         spencer@psgglaw.com

                         cc: Julia A. Nociolo, Esq. (via ECF)
